Citation Nr: 0006169	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  95-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1977 to September 1978.

In July 1994, the veteran filed a claim for service 
connection for a right knee injury.  In February 1995, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denied the veteran's right knee claim.  At 
the same time, the RO adjudicated and denied a claim for 
service connection for a left knee strain.  In March 1995, 
the veteran's representative filed a Notice of Disagreement 
(NOD) concerning both the right and left knee claims.  That 
same month, the RO issued a Statement of the Case (SOC) 
regarding both the right and left knee claims.  In May 1995, 
the veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) through the submission of VA Form 9, on which 
he requested a hearing before a member of the Board.  In 
addition, the veteran stated on his form 9 that "This is in 
regards to my right knee.  Where you said I had a left knee 
strain is beyond me."  In November 1999, based upon the 
substance of the Form 9, and the fact that the veteran's 
original claim indicated only a right knee injury, the 
veteran's claim was certified to the Board listing only the 
right knee disability as an issue on appeal.

In December 1999 the veteran appeared at a Travel Board 
hearing and testified before the undersigned member of the 
Board.  His testimony focused on his right knee injury 
exclusively.  The veteran's representative filed a brief with 
the Board on February 14, 2000.  The only issue advocated 
therein was the veteran's entitlement to service connection 
for a right knee injury.  Based upon the facts described 
above, the Board finds that the only issue before it on 
appeal is the veteran's service connection claim for a right 
knee injury. 


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's post-service knee problems and the veteran's active 
military service.


CONCLUSION OF LAW

The claim for service connection for a right knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection also may be granted, on a presumptive 
basis, for a chronic condition, such as arthritis, that 
manifests itself to a compensable degree within a prescribed 
period after discharge from service, which is one year for 
arthritis.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. § 3.307, 3.309 (1999).  

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-81.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Trait 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) indicate that he 
was treated for a right knee injury in August 1977.  He 
experienced mild swelling, discoloration, and marked 
tenderness, but no effusion.  His knee had active extension, 
and his range of motion was 0 to 80 degrees.  His ligaments 
were intact, and x-rays taken at the time were negative.  The 
veteran was treated with a compression dressing, splints, and 
with Tylenol 3 for pain.  His SMRs do not reflect any 
continuing treatment for this injury while in service.  In 
addition, while the veteran was discharged as being medically 
unsuitable for service, evidence of record indicates that 
this was for conditions other than his knee, as there is no 
mention of a right knee injury in his Medical Board report.

The veteran testified at his Travel Board hearing that he 
underwent two operations on his right knee following service.  
He indicated that these took place in Beaumont, Texas, and 
were performed by a Dr. Archenbeault.  The veteran reported 
that these surgeries took place in late 1978 and early 1979.  
The veteran indicated that he was diagnosed with 
chondromalacia.  He testified that he attempted 
unsuccessfully to obtain his medical records from these 
operations, because Dr. Archambeault had returned to his 
native Canada in order to practice medicine.  The veteran 
also indicated that he injured his right knee playing 
baseball approximately two months after his initial right 
knee injury described above.  He testified that his knee was 
placed in a cast for about 7 weeks and that he required 
crutches in order to ambulate.  SMRs, however, indicate that 
it was his left knee that the veteran injured while playing 
baseball in October 1977.  

The veteran submitted VA outpatient treatment records 
spanning from November 1992 to August 1996.  These records 
show that the veteran was treated for right knee pain in June 
1993 after twisting his knee.  The veteran reported his 
history of surgery on his right knee to the examiner.  
Treatment records from that date contain a diagnostic 
impression of osteoarthritis of the right knee.  However, no 
etiological opinion accompanied that impression. 

In September 1996, the RO asked the veteran to provide 
medical records to confirm his right knee surgery.  The 
veteran had not responded to this request at the time the RO 
prepared its Supplemental Statement of the Case (SSOC) in 
June 1998.  The veteran's inability to obtain these medical 
records was discussed above in his summarized testimony.  The 
Board also notes that the veteran underwent a VA examination 
in May 1996, but the report of this examination does not 
address any knee disability.   

As noted above, the earliest indication of post-service 
treatment for a right knee problem is the June 1993 VA 
outpatient treatment record.  That treatment record 
attributes the veteran's injury to a recently twisted knee.   
This treatment record does not contain evidence of a link, or 
nexus, between the veteran's then current right knee problem, 
the knee operations he testified that he underwent in 1978 
and 1979, and his active military service.  

While the veteran has demonstrated that he injured his right 
knee in service, there is no indication that his injury was 
anything but acute and transitory.  Also, while there is VA 
medical evidence that the veteran experiences right knee 
pain, and suffers from osteoarthritis of the right knee, this 
disability has not been linked medically to service.  Also, 
even assuming, arguendo, that the veteran underwent two 
operations on his right knee following his discharge from the 
service as he testified, there is no competent medical 
evidence of record indicating that there is a nexus between 
his in-service injury, the surgery he reportedly underwent, 
and his current arthritic knee disability.  The Board notes 
that the absence of any post-service medical records for the 
years following the veteran's discharge prevents him from 
demonstrating continuity of symptomatology regarding his 
right knee.  See 38 C.F.R. § 3.303(b).  In addition, there is 
no medical evidence of record indicating that the veteran 
suffered from arthritis (or any other chronic disability 
affecting his knee) in service or for many years thereafter, 
and the presumptive provisions governing service connection 
for arthritis are not applicable.

Although the veteran may well believe that his right knee 
condition is the result of his service in the military, he 
does not have the medical expertise or training to give a 
competent opinion on a medical matter, such as the etiology 
of his current right knee problems.  Therefore, his 
allegations as to a nexus between his military service and 
current bilateral knee disability have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board emphasizes that evidence, and not just allegations, 
must support a well-grounded claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a right knee disability is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997). 

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1995 SOC and the June 1998 SSOC of the requirements to 
submit a well-grounded claim.  Also, the Board views its (and 
the RO's) discussion to inform him of the type of evidence 
that is necessary to make his claim well grounded and warrant 
full consideration on the merits.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Hence, the VA has met its duty 
to inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a right knee disability 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

